DOCKET NO. 06-14-00079-CV
                                             IN THE
                                                                                   FILED IN
                                 SIXTH COURT OF APPEALS                     6th COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                           at Texarkana
                                                                            2/12/2015 9:38:52 AM
                                            -------------                       DEBBIE AUTREY
                                                                                    Clerk
                                     MONDE STRACENER
                                            Appellant
                                                 V.
         DOUG STRACENER, BERNICE STRACENER, AND JOEY STRACENER
                                            Appellees
                                            -------------
                         Appealed from the 115th Judicial District Court
                                    Of Upshur County, Texas
                             CERTIFICATE OF COMPLIANCE

       The undersigned certifies that the Appellant’s Brief, except for the caption, identity of

parties and counsel, statement regarding oral argument, table of contents, index of authorities,

statement of the case, statement of issues presented, statement of jurisdiction, statement of

procedural history, signature, proof of service, certification, certificate of compliance, and

appendix, as set out in Tex. R. App. P.9.4(i)(1), hereby contains the total of 2,585 words.


                                                       Respectfully submitted,

                                                       MINTON & BROWN, PLLC
                                                       Attorneys at Law
                                                       134 N. Marshall Street
                                                       P. O. Box 1688
                                                       Henderson, Texas 75653-1688
                                                       (903) 657-3543
                                                       (903) 657-3545 Fax
                                                       Email: mintonbrown@suddenlinkmail.com

                                                       BY:    /s/ Robert M. Minton
                                                              ROBERT M. MINTON
                                                              Attorney for Appellant
                                                              Bar Card #14195000